Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed September 30, 2021.
Claims 1-26 are amended.
Claims 1, 3-4, 8-11, and 13-26 are being examined in this office action.

Election/Restrictions
Claims 2, 5-7, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2021.
Applicant’s election without traverse of claims 1, 3-4, 8-11, and 13-26 (directed to Species I and Sub-Species A) in the reply filed on September 30, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 17, the limitation “a setter row” in line 29 renders the claim indefinite because it is unclear if this is the same setter row as previously recited in line 22 of the claim or if this is an entirely different element. For examination purposes, examiner interprets the setter row to be equivalent to the setter row previously recited in the claim. 
Claims 15, 20, and 25 recite the limitation "the pockets of the at least one transfer row" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. No pockets of at least one transfer row are previously mentioned in independent claims 17 and 22 from which the claims depend, respectively.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 15, 20, and 25 recite the broad recitation “at least one transfer row”, and the claim also recites “at least one pair of transfer rows” (recited in claims 8, 17, and 22 from which the claims depend, respectively) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the 
All remaining claims are rejected as they depend from rejected independent claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 17-18, 20-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nambu et al. (EP 1310429 A1, herein, Nambu).
Regarding claim 1, Nambu discloses a packaging device (1 – Fig. 1) for packaging substantially round articles, such as eggs (2) or fruit, into a dimpled package (9) having an array of pockets (68, 69) to receive the round articles, wherein said array comprises rows and columns (Fig. 2), the packaging device comprising: 
- a supply conveyor (3, 4, 21, 23) for conveying the articles in a first direction (X) (arrow X in Fig. 2) and having article holders (22, 25) for releasably holding the articles; 
- a package conveyor (45) located below the supply conveyor for conveying the packages in a second direction (Y) (arrow Y in Fig. 1) substantially perpendicular to the first direction (X) (Fig. 2), the packages being oriented on the package conveyor such that the rows of the package extend in the first direction (X) and the columns of the package extend in the second direction (Y) (Fig. 2); 
- a filling buffer (5, 7) located between the supply conveyor and the package conveyor (Fig. 1), wherein the filling buffer in use is filled from above with articles by the Para [0045]-[0047]), 
the filling buffer comprising a plurality of parallel sub-buffers (5 and 7) positioned next to each other seen in the second direction (Y) (Fig. 1), 
each sub-buffer has a plurality of stacked sub-buffer rows (31, 32, and 35, 36, respectively) of releasable buffer pockets (31a, 32a, 35a, 36a, respectively), said sub-buffer rows extending in the first direction (X) (Fig. 2) and each having a number of buffer pockets equal or greater than the number of pockets in a package row extending in the first direction (X) (Fig. 2); 
- a collector (42) comprising a row (41) of releasable pockets (41a) defining a collector row which is movable in the second direction (Y) (arrow Y in Fig. 1) (Para [0054]); and 
- a setter (43, 44) comprising a row of releasable pockets (43a) defining a setter row (43) which is movable up and down in a third direction (Z) (arrow Z in Fig. 3) perpendicular to the first direction (X) and second direction (Y), wherein, in use, the setter reciprocates between an upper position to a lower position, wherein in the upper position the articles can be received from the collector and in the lower position the articles can be discharged into the pockets of the package (Para [0057]); 
wherein the collector (42) comprises a collector row (41) (Fig. 3), wherein the collector is configured and arranged to move (via 51) the collector row back and forth in the second direction (Y) underneath the filling buffer to a position under any one of the sub-buffers for receiving articles from the lowest row thereof, and to move back and Para [0054]).
Nambu does not expressly disclose that the collector comprises a plurality of collector rows.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the collector disclosed by Nambu so that it comprises a plurality of collector rows, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 4, Nambu teaches the packaging device as recited above, wherein the setter has a single setter row (Fig. 1).

Regarding claim 17, Nambu discloses a packaging device (1 – Fig. 1) for packaging substantially round articles, such as eggs (2) or fruit, into a dimpled package (9) having an array of pockets (68, 69) to receive the round articles, wherein said array comprises rows and columns (Fig. 2), the packaging device comprising: 
- a supply conveyor (3, 4, 21, 23) for conveying the articles in a first direction (X) (arrow X in Fig. 2) and having article holders (22, 25) for releasably holding the articles; 
- a package conveyor (45) located below the supply conveyor for conveying the packages in a second direction (Y) (arrow Y in Fig. 1) substantially perpendicular to the first direction (X) (Fig. 2), the packages being oriented on the package conveyor such Fig. 2); 
- a filling buffer (5, 7) located between the supply conveyor and the package conveyor (Fig. 1), wherein the filling buffer in use is filled from above with articles by the supply conveyor and fills the packages on the package conveyor located below the buffer with said articles (Para [0045]-[0047]), 
the filling buffer comprising a plurality of parallel sub-buffers (5 and 7) positioned next to each other seen in the second direction (Y) (Fig. 1), 
each sub-buffer has a plurality of stacked sub-buffer rows (31, 32, and 35, 36, respectively) of releasable buffer pockets (31a, 32a, 35a, 36a, respectively), said sub-buffer rows extending in the first direction (X) (Fig. 2) and each having a number of buffer pockets equal or greater than the number of pockets in a package row extending in the first direction (X) (Fig. 2); 
- a setter (43, 44) comprising a row of releasable pockets (43a) defining a setter row (43) which is movable up and down in a third direction (Z) (arrow Z in Fig. 3) perpendicular to the first direction (X) and second direction (Y), wherein, in use, the setter reciprocates between an upper position to a lower position, wherein in the upper position the articles can be received from the collector and in the lower position the articles can be discharged into the pockets of the package (Para [0057]); 
wherein the packaging device furthermore comprises a transfer device (42) comprising at least one transfer row (41 – Fig. 3), and the setter comprises a setter row (43) associated with said transfer row, wherein the transfer device is configured and arranged to move (via 51) the transfer row back and forth from a position under a sub-arrow Y in Fig. 1) (Para [0054]).
Nambu does not expressly disclose wherein the transfer device comprises at least one pair of transfer rows.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the transfer device disclosed by Nambu so that it comprises at least one pair of transfer rows, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 18, Nambu teaches the packaging device as recited above, wherein the transfer rows of said pair are each arranged on a corresponding guiding mechanism (53) whereby the movement of the collector rows is a combined movement, which is composed of a movement in the second direction (Y) and the third direction (Z) (Para [0054]).

Regarding claim 20, Nambu teaches the packaging device as recited above, wherein the pitch between the pockets (41a-e) of the at least one transfer row is variable in the first direction (X) such that it can be adapted to the pitch of the corresponding sub-buffer of the filling buffer for receiving the articles and to the pitch of the setter row for discharging the articles (Para [0055]).

Regarding claim 21, Nambu teaches the packaging device as recited above, wherein the pitch is varied during the movement from the position under the sub-buffer to the position above the setter and vice versa (Para [0055]).

Regarding claim 22, Nambu discloses a packaging device (1 – Fig. 1) for packaging substantially round articles, such as eggs (2) or fruit, into a dimpled package (9) having an array of pockets (68, 69) to receive the round articles, wherein said array comprises rows and columns (Fig. 2), the packaging device comprising: 
- a supply conveyor (3, 4, 21, 23) for conveying the articles in a first direction (X) (arrow X in Fig. 2) and having article holders (22, 25) for releasably holding the articles; 
- a package conveyor (45) located below the supply conveyor for conveying the packages in a second direction (Y) (arrow Y in Fig. 1) substantially perpendicular to the first direction (X) (Fig. 2), the packages being oriented on the package conveyor such that the rows of the package extend in the first direction (X) and the columns of the package extend in the second direction (Y) (Fig. 2); 
- a filling buffer (5, 7) located between the supply conveyor and the package conveyor (Fig. 1), wherein the filling buffer in use is filled from above with articles by the supply conveyor and fills the packages on the package conveyor located below the buffer with said articles (Para [0045]-[0047]), 
the filling buffer comprising a plurality of parallel sub-buffers (5 and 7) positioned next to each other seen in the second direction (Y) (Fig. 1), 
each sub-buffer has a plurality of stacked sub-buffer rows (31, 32, and 35, 36, respectively) of releasable buffer pockets (31a, 32a, 35a, 36a, respectively), said sub-Fig. 2) and each having a number of buffer pockets equal or greater than the number of pockets in a package row extending in the first direction (X) (Fig. 2); 
wherein the packaging device furthermore comprises a transfer device (42) comprising at least one transfer row (41 – Fig. 3), and the package comprises a package row associated with said pair of transfer rows (Fig. 3), wherein the transfer device is configured and arranged to move (via 51) the transfer row back and forth from a position under a sub-buffer associated with said transfer row for receiving articles from the lowest row of said sub-buffer, to a position above the setter row to discharge the articles into the package (via 43) (arrow Y in Fig. 1) (Para [0054]).
Nambu does not expressly disclose wherein the transfer device comprises at least one pair of transfer rows.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the transfer device disclosed by Nambu so that it comprises at least one pair of transfer rows, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 23, Nambu teaches the packaging device as recited above, wherein the transfer rows of said pair are each arranged on a corresponding guiding mechanism (53) whereby the movement of the collector rows is a combined movement, which is composed of a movement in the second direction (Y) and the third direction (Z) (Para [0054]).
Regarding claim 25, Nambu teaches the packaging device as recited above, wherein the pitch between the pockets (41a-e) of the at least one transfer row is variable in the first direction (X) such that it can be adapted to the pitch of the corresponding sub-buffer of the filling buffer for receiving the articles and to the pitch of the setter row for discharging the articles (Para [0055]).

Regarding claim 26, Nambu teaches the packaging device as recited above, wherein the pitch is varied during the movement from the position under the sub-buffer to the position above the setter and vice versa (Para [0055]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nambu et al. (EP 1310429 A1, herein, Nambu) in view of van Essen et al. (US Patent No. 5,232,080, herein, van Essen).
Regarding claim 3, Nambu teaches the packaging device as recited above.
Nambu does not expressly disclose that the collector rows of said plurality of collector rows are coupled to each other so as to move together.
Van Essen teaches collector rows (9 – Figs. 3 and 5) coupled to each other (via 86 and 87) so as to move together and (Col. 10, lns 6-26). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the collector rows as disclosed by Nambu so that the collector rows of said plurality of collector rows are coupled to each other so as to move together as taught by van Essen in order to further reduce the chances of breakage (van Essen, Col. 6, lns 37-40).

Allowable Subject Matter
Claims 8-11 and 13-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
an intermediate transfer device is arranged between the collector and the setter, said intermediate transfer device comprising at least one transfer row of releasable pockets, said intermediate transfer device being configured and arranged to move the transfer row back and forth from a position under the at least one collector row for receiving articles to a position above the setter row to discharge the articles into the setter
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
	
	
Claims 15-16, 19, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 1, 2021